


110 HRES 728 EH: Expressing the support and sympathy of the

U.S. House of Representatives
2007-11-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 728
		In the House of Representatives, U.
		  S.,
		
			November 6, 2007
		
		RESOLUTION
		Expressing the support and sympathy of the
		  House of Representatives and the people of the United States for the victims of
		  the devastating flooding that occurred across many parts of Ohio in August 2007
		  and commending the communities, volunteer organizations, churches and emergency
		  response agencies for their continuing work to restore the affected areas
		  across the state.
	
	
		Whereas heavy rainstorms brought severe flooding to Ohio
			 and the upper Midwest over the week of August 19, 2007;
		Whereas, in many parts of Ohio, this was the worst flood
			 since 1913 with nearly 15 inches of rain in some areas;
		Whereas the record storms and flooding were responsible
			 for up to 18 deaths across parts of the upper Midwest—some of these in
			 Ohio;
		Whereas over 500 citizens were forced to flee their homes
			 and businesses and many hundreds of homes and businesses were damaged;
		Whereas, on August 21, 2007, Allen, Crawford, Hancock,
			 Hardin, Paulding, Putnam, Richland, Seneca, Van Wert and Wyandot counties made
			 initial local emergency declaration;
		Whereas, on August 22, 2007, Governor Ted Strickland
			 issued a State disaster declaration for Allen, Crawford, Hancock, Hardin,
			 Putnam, Richland, Seneca, Wyandot and Van Wert Counties;
		Whereas, on August 27, 2007, President George W. Bush
			 issued a Federal disaster declaration for Allen, Crawford, Hancock, Putnam,
			 Richland and Wyandot Counties and later added Hardin and Seneca Counties;
			 and
		Whereas Michigan, Minnesota, Wisconsin, Illinois, Iowa and
			 Indiana also experienced serious, storms, flooding and tornadoes: Now,
			 therefore, be it
		
	
		That the House of Representatives—
			(1)expresses its
			 support and profoundest sympathy for the victims of the devastating flooding
			 that occurred across much of Ohio and the surrounding region in August
			 2007;
			(2)conveys its
			 gratitude to the local, State and Federal officials and emergency personnel who
			 responded to this emergency and continue working to restore normalcy in the
			 affected counties;
			(3)thanks the many
			 volunteers, charitable organizations, business and individual donors, churches
			 and religious organizations for their generosity in responding to this crisis;
			 and
			(4)commends the
			 people of Ohio for their indomitable spirit and for the grace and magnanimity
			 with which they have supported one another during the flooding and continuing
			 recovery.
			
	
		
			Lorraine C. Miller,
			Clerk.
		
	
